Citation Nr: 1025592	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1965 to July 1967. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a video-conference hearing in connection 
with the current claim.  The hearing was scheduled for June 2010, 
but the Veteran failed to report for the hearing and made no 
attempt to reschedule the hearing for a later date.  Thus, the 
claim will be processed as though the hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his currently diagnosed asthma is 
related to service.  In the alternative, the Veteran indicated 
that his asthma existed prior to service and was permanently 
aggravated by service, particularly because of his exposure to 
second-hand smoke.  The Veteran also reported a continuity of 
treatment for asthma and bronchitis since 1969.  See January 2006 
statement. 

Service treatment records (STRs) associated with the claims file 
indicated that the Veteran was afforded a clinical evaluation and 
physical examination in February 1965 prior to entering service.  
The clinical evaluation was normal, but the Veteran self-reported 
a past medical history significant for asthma.  The Veteran 
reported to sick call in December 1965 and was diagnosed with and 
treated for sore throat, tonsillitis, and pharyngitis.  He sought 
additional care in March 1967 for treatment of an upper 
respiratory viral infection.  The Veteran was also afforded a 
clinical evaluation and physical examination in June 1967 prior 
to discharge from service.  The examiner noted that the Veteran's 
asthma existed prior to service, but stated that the Veteran was 
essentially asymptomatic during his time in service without any 
episodes of asthma.

Private treatment records dated February 1999 included diagnoses 
of a deviated nasal septum, chronic rhinosinusitis, concha 
bullosa, and turbinal hypertrophy.  The Veteran subsequently 
underwent a bilateral ethmoidectomy, maxillary sinusotomies, a 
septoplasty, and resection of the right concha bullosa.

The Veteran was also diagnosed as having sleep apnea in a private 
treatment record dated October 2004.  In October 2005, A. 
Behatnagar, M.D. indicated that he treated the Veteran for asthma 
since 1997.  Dr. Behatnagar further stated that the Veteran's 
asthma "could have as likely as not been caused or aggravated 
by" his active service.  Dr. Behatnagar submitted an additional 
statement in support of the claim dated November 2006 in which he 
indicated that the Veteran had asthma since childhood and that 
this condition "could have as likely as not been caused or 
aggravated by" his active service.  Dr. Behatnagar provided no 
additional rationale to support these conclusions.

The RO should again contact the Veteran and request that he 
identify any and all VA and non-VA sources of treatment for his 
asthma both before and after service.  The Veteran should be 
requested to provide, or authorize VA to obtain, any and all 
relevant treatment records identified by the Veteran.

The evidence of record described above also suggests that the 
Veteran's asthma existed prior to service and may have been 
aggravated by service.  But, the connection between these 
statements is unclear and the evidence of record is insufficient 
to decide the claim.  Therefore, the RO should schedule the 
Veteran for a VA examination to address these issues.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify any and all VA and non-VA sources of 
treatment for his asthma both before and 
after service.  In particular, the Veteran 
should provide either the medical records or 
authorization sufficient to allow VA to 
request the identified records.  If the 
Veteran provides sufficient authorizations, 
the RO should attempt to obtain treatment 
records.  If the records cannot be obtained, 
the Veteran should be notified pursuant 
to38 C.F.R. § 3.159(e).

2.  After the above development is completed, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA respiratory examination to determine the 
nature and etiology of the Veteran's 
currently diagnosed asthma.  The claims 
folder must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
express an opinion as to when the Veteran's 
current asthma was first manifested (i.e., 
prior to service, in service, or after 
discharge from service).  If the examiner 
determines that the Veteran's asthma clearly 
and unmistakably (i.e., undebatably) existed 
prior to service, the examiner is asked to 
express an opinion as to whether there was a 
permanent increase in the severity of the 
underlying pathology associated with the 
Veteran's asthma which occurred during 
service, and in particular, as a result of 
exposure to second-hand smoke.  If the 
examiner answers this question affirmatively, 
the examiner is then asked to express an 
opinion as to whether the increase in 
severity is clearly and unmistakably (i.e., 
undebatably) due to the natural progress of 
the disease.  If the examiner determines that 
the Veteran's asthma did not increase in 
severity during service, the examiner should 
indicate as such.  Temporary or intermittent 
flare-ups during service are not sufficient 
to be considered "aggravation in service" 
unless the underlying condition, as 
contrasted to symptoms, is worsened.  The 
examiner must provide a complete rationale 
for any stated opinion.

If the examiner determines that the Veteran's 
asthma did not clearly and unmistakably 
(i.e., undebatably) exist prior to service, 
the examiner is asked to opine as to whether 
it is at least as likely as not (i.e., 50 
percent or greater possibility) that the 
Veteran's currently diagnosed asthma is 
related to his period of service, to include 
but not limited to his exposure to second-
hand smoke.  The examiner should consider the 
Veteran's reports of a continuity of asthma 
symptoms since service in offering the 
opinion.  The examiner must provide a 
complete rationale for any stated opinion.

3.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



